               Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 COMMUNICATIONS TECHNOLOGIES, INC.

 Plaintiffs.                                                                    20-cv-11648
                                                              Civil Action No. ______________

 v.

 CITRIX SYSTEMS, INC.                                          JURY TRIAL REQUESTED

 Defendant.




                        COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff Communication Technologies, Inc. (“COMTek” or “Plaintiff”) hereby sets forth

its Complaint for Patent Infringement against Defendant Citrix Systems, Inc. (“Citrix or

Defendant”), and states as follows:

                                      NATURE OF THE CASE

          1.     This action is for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq. COMTek seeks monetary damages and injunctive relief in this

action.

                                          THE PARTIES

          2.     Plaintiff Communications Technologies, Inc. is a corporation organized and

existing under the laws of the State of Virginia, having its principal office at 11710 Plaza America

Drive, Suite 2000, Reston, Virginia 20190.

          3.     COMTek      is   a    leading   technology     firm   which   offers    an   array

of telecommunications and IT managed services as well as training support to government and
              Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 2 of 13



commercial enterprises. In 2001, the Department of Defense recommended COMTek’s patented

solution in the form of COMTek’s No*Trace software tool. Notably, COMTek’s software was

listed first among the five products that the DoD considered to meet its minimum policy standards.

         4.    Upon information and belief, Defendant Citrix Systems, Inc. is Delaware

corporation with its principal place of business at 851 West Cypress Creek Road, Fort Lauderdale,

Florida 33309. Citrix has been registered as a foreign corporation with the Commonwealth of

Massachusetts since March 19, 1999 (Identification No. 752275152). Upon information and

belief, Citrix maintains an office in Burlington, Massachusetts which also houses its legal

department. According to Corporations Division records in Massachusetts, Citrix may be served

via its registered agent, Corporation Service Company, 84 State Street, Boston, Massachusetts

02109.

                                JURISDICTION AND VENUE

         5.    This Court has exclusive subject matter jurisdiction over this case pursuant to 28

U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq., including, without limitation, 35 U.S.C. §§ 271, 281, 284, and

285.

         6.    This Court has personal jurisdiction over Defendant on the grounds that Citrix has

minimum contacts with the Commonwealth of Massachusetts and has purposefully availed itself

of the privileges of conducting business in the Commonwealth of Massachusetts including

through, at least, registering to do business in and conducting business in the Commonwealth of

Massachusetts, including setting up offices in the state as well as the sale and offer for sale of

products accused of infringement in this action throughout the Commonwealth of Massachusetts.




                                                 2
               Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 3 of 13



        7.          Venue is proper in this district pursuant to 28 U.S.C. § 1400(b) because Citrix has

engaged in acts of infringement in this district and has a regular and established place of business

in this district.

     FACTUAL BACKGROUND: COMTEK AND THE PATENTED TECHNOLOGY

COMTek’s Origins

        8.          Plaintiff COMTek was established in October 1990 by Dr. Joseph Fergus, a former

AT&T Bell Laboratories (“Bell Labs”) engineer and Vietnam-era veteran of the U.S. Navy.1 Dr.

Fergus started the company after spending approximately 10 years at Bell Labs, widely regarded

as the most prestigious Research and Development (R&D) organization in information and

communication technology (ICT) at the time. During his tenure at Bell Labs, Dr. Fergus worked

on a number of technological innovations to include, Signaling Systems No. 7 (SS7) for

telecommunications network, the Integrated Services Digital Networks (ISDN), the Signaling

Network Interconnection (SNI) gateway function and Open Systems Interconnection (OSI)

standards. In addition, Dr. Fergus was a United States Representative to the Consultative

Committee for Telephony and Telegraphy (CCITT) (now called the International

Telecommunications Union – Telecommunication Standardization Sector (ITU-T)) in Geneva,

Switzerland, where he advanced the US positions on international telecommunication standards

development.         Among his accomplishments are:             1) the development of the Seize Circuit

Procedure, which was responsible for call set-up between in-band and out-of-band signaling

networks; 2) the creation of the Charge Number Parameter, which enables the transport of caller



1
  Dr. Fergus is from the Island of St. Croix in the U.S. Virgin Islands. He received his Doctorate of Humane Letters
from Norfolk State University in 2004. He holds a Masters Degree from the University of Illinois and a Bachelors
Degree in Electrical Engineering from Norfolk State University. He has been the recipient of several awards including
the “Minority Business Leader” Award (Washington Business Journal), “Excellence in Leadership” Award (Northern
Virginia Urban League), “Best of Black Business” Award (American Academy of Business and Commerce), and the
Top Black Business Award (DiversityBusiness.com).

                                                         3
             Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 4 of 13



identification (Caller ID) information across multiple signaling networks; and 3) significant

contribution towards the development of the Signaling Connection Control Part (SCCP) – a

network/session layer function of the signaling network protocol stack that allows for virtual call

establishment. It was this deep understanding of and multifaceted expertise in telecommunications,

along with the desire to establish his own enterprise that drove Dr. Fergus toward the creation of

COMTek.

       9.      During the 1990s, COMTek provided systems engineering and technical assistance

to the federal government of the United States as well as the private sector. Because of Dr.

Fergus’s background and expertise, COMTek was contracted to provide technology research to

the Department of Defense (“DoD”) including producing technical reports on such topics as 1) the

transition from Internet Protocol Version 4 (IPv4) to Internet Protocol Version 6 (IPv6); 2) the

effects of electromagnetic pulse on electronic systems; and 3) the standardization of Multi-Level

Precedence and Pre-emption (MLPP) application, to name a few. COMTek also provided other

ICT standards development support as well as other technical expertise to include computer

facilities management (i.e. 24/7 enterprise operations and technical support, including systems

programming, application programming and systems maintenance), systems break/fix support and

data custodian support. Data custodian was the term used by the DoD to describe the support for

end-of-life computer systems.

       10.     During this same period, the DoD was concerned that data resident on end-of-life

systems could fall into the wrong hands. Therefore, COMTek was tasked by the United States Air

Force (USAF) with collecting end-of-life systems, removing the hard drives, degaussing the hard

drives, then have them shredded by an industrial shredder. After shredding several thousand

systems and realizing the onerous time required to physically shred hardware, COMTek created a



                                                4
             Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 5 of 13



software solution that eliminated the need to remove the hard drives, thereby, automating the data

removal process. As new Pentium computers were rapidly introduced into the marketplace so too

were older systems being placed into the end-of-life category. The conventional thinking at the

time was that any, or all, of the end-of-life devices could have sensitive information in store and,

therefore, such data must be protected.

No*Trace and the Patented Technology

       11.     COMTek also learned through its marketing efforts to the U.S. Army

Communication and Electronics Command (CECOM) at Fort Monmouth, New Jersey that the

DoD was considering issuing laptop computers to U.S. troops. However, the DoD was concerned

that such devices could fall into the wrong hands and a solution was needed. When Dr. Fergus

learned of the dilemma, he invented a solution, claimed in what would become U.S. Patent No.

6,725,444 (“the ’444 patent”), and commercialized it in COMTek’s “No*Trace” application. The

No*Trace application provided the DoD with a way to protect sensitive data resident on mobile

devices, even when such devices were not in the possession of their rightful owners.

       12.     Dr. Fergus’s system and method for handling and protecting sensitive data on

mobile computing devices was groundbreaking. When the DoD learned that, using Dr. Fergus’s

system and method, data could be permanently removed from (and thereby protected on) mobile

computing devices without removing the storage medium (e.g., hard drive) and, that overwriting

could be done without limits to the number of times the data can be overwritten, the DoD released

guidelines on the handling of sensitive data on mobile devices, titled “Disposition of Unclassified

DoD Computer Hard Drives.”

       13.     In its memorandum, DoD recommended COMTek’s (then patent-pending) solution

in the form of COMTek’s No*Trace software tool. Notably, COMTek’s software was listed first



                                                 5
            Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 6 of 13



among the five products that the DoD considered to meet its minimum policy standards. Excerpts

of the memorandum, dated June 4, 2001, are reproduced below:




                                              6
             Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 7 of 13




Awards and Recognition

       14.     In 2004, Fergus’s leadership was recognized nationally when COMTek earned a

spot on the prestigious “Inc. 500” list of the fastest-growing private companies in America.

COMTek was also listed as one of the top 100 Black-owned businesses in the United States,

ranking in the top one percent of all minority-owned business in the country.

       15.     In 2009, the Washington Business Journal published an article entitled “Joseph

Fergus: Digital eraser” which described a consumer-focused version of the patented technology.

See https://www.bizjournals.com/washington/stories/2009/11/09/story8.html?s=print.

                                     THE PATENT-IN-SUIT

       16.     This case involves U.S. Patent No. 6,725,444 (“the ’444 Patent” or “the Asserted

Patent”). A copy of the ’444 Patent is attached as Exhibit 1.

       17.     As explained in the ’444 Patent, computing systems may “contain sensitive

information related to a corporation or entity’s business, personnel, finances, or technology.” (Ex.

C at 1:14-17). “A problem arises when a hostile entity gains access to the computer system and,

therefore, possibly access to sensitive information.” (id. at 1:21-23). The patent goes on to describe

the “need for systems and methods for removal of sensitive information from computing systems

that allows programmability, immediate initiative of removal, automatic initiation of removal of




                                                  7
             Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 8 of 13



information, as well as bypass protection against hostile entities attempting to circumvent the

sensitive information removal process.”

       18.     The ’444 Patent is directed to a system and method for programmable removal of

information from a computing system that includes: selecting one or more information removal

options, where the selecting is performed on a computing device; generating a purge script file

based on the selected information removal options; and initiating a purge of information from one

or more computing systems, where the purge is performed by execution of the purge script file.

See e.g. id. 1:56-63; 2:32:44.

       19.     Fig. 6 of the ’444 Patent shows an example display screen that allows a user to enter

options desired during a purge of information. One option is activation of a box “which enables

an automatic purge of information to occur upon a particular number of unsuccessful logins.” Id.

7:49-52.




                                                 8
             Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 9 of 13



       20.     The ’444 Patent describes that “in systems and methods according to the present

invention, the system may be set up to detect a programmable number of unsuccessful logon

attempts to a computing system which will thereby initiate automatically the purge of sensitive

information from the computing system.” Id. at 4:10-15.

       21.     The ’444 Patent was duly and lawfully issued by the United States Patent and

Trademark Office (“USPTO”) on April 20, 2004.

       22.     The ’444 Patent is assigned to COMTek, which owns all right, title, and interest in

the’444 Patent, including the right to sue for infringement and recover damages resulting

therefrom.

                                 THE ACCUSED PRODUCTS

       23.     Defendant offers for sale, sells, and uses within the United States certain software

that infringes the ’444 Patent, including, but not limited to Citrix Workspace—which includes

Citrix Virtual Apps and Desktops, Citrix Endpoint Management (CEM), as well as its XenMobile

product. On information and belief, the Citrix Workspace platform and its components secure a

range of devices, from local data on desktop and laptop computers to mobile devices (and apps on

those mobile devices) in providing functionality to erase (or “wipe”) all data after a set number of

unsuccessful attempts entering a passcode. On information and belief, Citrix’s ability to provide

data protection, one of the key features of its product line, to devices hinges on the systems and

methods covered by the ’444 Patent.

       24.     Citrix Virtual Apps and Desktops offers the “capability to wipe the device clean

and ensure company data doesn’t fall into the wrong hands if the device is lost or stolen.” See e.g.

https://www.citrix.com/blogs/2020/05/13/determining-the-best-remote-access-strategy-for-your-

organization/. On information and belief, these device wipes may be triggered by entering the



                                                 9
               Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 10 of 13



wrong passcode, i.e., tied to a selected number of unsuccessful attempts, according to the systems

and methods in at least claims 1, 11, and 16.

         25.     CEM includes security policies that implement device wipes.              See e.g.

https://docs.citrix.com/en-us/citrix-endpoint-management/advanced-

concepts/deployment/device-app-policies.html;         https://docs.citrix.com/en-us/citrix-endpoint-

management/device-management.html. CEM documentation describes that CEM is capable of (1)

“App wipe” which deletes a user account, (2) “Full wipe” which erases all data and apps from a

device, including any memory cards, and (3) “Selective wipe” which erases “all corporate data

and apps from a device.” Id. On information and belief, wipes may be triggered by entering the

wrong passcode, i.e., tied to a selected number of unsuccessful attempts, according to the systems

and methods in at least claims 1, 11, and 16.

         26.     Additionally, Citrix’s XenMobile product includes a “passcode policy.” Citrix

describes its XenMobile passcode policy at length in its documentation on XenMobile, available

at https://docs.citrix.com/en-us/xenmobile/server/policies/passcode-policy.html (dated March 26,

2020),         and    on      its     Support        page     (CTX207523),         available      at

https://support.citrix.com/article/CTX207523 (modified June 29, 2017).

         27.     According to Citrix, the “maximum failed sign on attempts in passcode policy is

configured to mark the maximum number of attempts for user to enter the passcode (entering

wrong passcode).” See Citrix, Understanding XenMobile “Maximum failed sign-on attempts”

Passcode Policy, https://support.citrix.com/article/CTX207523. “If the value configured in your

passcode policy is met it will factory reset the device for both ios as well as android - this is by

design.” Id. “If you want to lock the device or do a selective wipe that can be done using either

an automated action or manually from the devices tab on XenMobile console (Secure->lock) or



                                                10
             Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 11 of 13



(Secure-> Wipe)” Id. The informational removal option tied to a number of unsuccessful attempts

can therefore be selected according to the systems and methods in at least claims 1, 11, and 16.

On information and belief, the selective wipe is accomplished by generating a purge script file, or

the equivalent thereto, based on the selected information removal option.

       28.     Citrix also describes “additional resources” whereby “[i]n XenMobile Passcode

policy when you configure ‘Maximum failed sign-on attempts’ to a specified number, you will see

that the ‘Erase Data’ (on iOS) and ‘Auto Factory reset’ (on Android) options get disabled/greyed

out.” Id. Citrix presents the following demonstrative screen captures to illustrate the additional

resources described:




       29.     Citrix further describes that “[i]f the user reaches that defined number of failed

attempts then the device is factory reset.” Id. “There is no way you can avoid the factory reset.”

The Citrix software places the target computing device under the direct control of Citrix, and

prevents such control by the user. On information and belief, the factory reset initiates a purge of

information automatically by execution of a purge script file automatically, i.e., erasing of all data

                                                 11
              Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 12 of 13



after a set number of unsuccessful attempts. Further, on information and belief, the purge

comprises deleting file and directory information in a File Allocation Table or equivalent (e.g.

FAT32/ex7/ex8 for Android and APFS for iOS) related to the information and overwriting the

information in physical memory at least once, wherein sensitive information may be removed from

at least one computing device automatically.

                                           CLAIM 1
                           (Infringement of the ’444 Patent by Citrix)

        30.     Plaintiffs repeat and reallege all preceding paragraphs, as if fully set forth herein.

        31.     Defendant directly infringes at least claims 1-2, 5-8, 11, and 16-17 of the ’444

Patent in violation of 35 U.S.C. § 271 with respect to Defendant’s software applications including,

but not limited to, XenMobile. COMTek contends each limitation is met literally, and, to the

extent a limitation is not met literally, it is met under the doctrine of equivalents.

        32.     For example, Defendant directly infringes the ’444 Patent by making, using, selling,

and/or offering to sell within the United States software applications including, but not limited to,

XenMobile.

        33.     Defendant has induced infringement, and continues to induce infringement, of one

or more claims of the ’444 Patent under 35 U.S.C. § 271(b).

        34.     COMTek has been injured and seeks damages to adequately compensate it for

Defendant’s infringement of the ’444 Patent. Such damages should be no less than a reasonable

royalty under 35 U.S.C. § 284.

        35.     Upon information and belief, Defendant will continue to infringe the ’444 Patent

unless permanently enjoined by this Court. Pursuant to 35 U.S.C. § 283, COMTek is entitled to a

permanent injunction against further infringement of the ’444 Patent by Defendant.




                                                  12
             Case 1:20-cv-11648 Document 1 Filed 09/03/20 Page 13 of 13




                                         DAMAGES
       36.     For the above-described infringement, COMTek has suffered injury and seeks a

permanent injunction and damages, in an amount to be proven at trial, to adequately compensate

it for Defendant’s infringement of the Asserted Patent. Such damages should be no less than the

amount of a reasonable royalty under 35 U.S.C. § 284.

                                     JURY DEMAND
       37.     COMTek requests a jury trial of all issues triable of right by a jury.

                               PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests the following relief:

       A.      A judgment in favor of COMTek that Defendant has infringed the ’444 Patent,

       whether literally or under the doctrine of equivalents, as described herein;

       B.      A judgment and order requiring Defendant to pay COMTek’s damages, costs,

       expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of

       the ’444 Patent and provided under 35 U.S.C § 284, including supplemental damages for

       any continuing post-verdict or post-judgment infringement with an accounting as need.

       C.      An order under 35 U.S.C. § 283 permanently enjoining Defendant from continuing

       to make, use, sell, and/or offer to sell the products accused of infringing the ’444 Patent

       and from further inducing or contributing to the infringement of the ’444 Patent.



Dated September 3, 2020               _________________________________
                                      Conor B. McDonough (BBO No. 704140)
                                      David L. Hecht (pro hac vice forthcoming)
                                      HECHT PARTNERS LLP
                                      125 Park Avenue, 25th Floor
                                      New York, NY 10017
                                      T: (212) 851-6821
                                      E: cmcdonough@hechtpartners.com
                                      E: dhecht@hechtpartners.com

                                      Counsel for Plaintiff Communication Technologies, Inc.
                                               13
